                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 1 of 40


                   1   LATHAM & WATKINS LLP                            LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)               CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                           Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                       kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                           Jon M. Greenbaum (Bar No. 166733)
                        Shannon D. Lankenau (Bar. No. 294263)               jgreenbaum@lawyerscommittee.org
                   4       shannon.lankenau@lw.com                       Ezra D. Rosenberg (pro hac vice
                       505 Montgomery Street, Suite 1900               forthcoming)
                   5   San Francisco, California 94111                      erosenberg@lawyerscommittee.org
                       Telephone: 415.391.0600                           Dorian L. Spence (pro hac vice
                   6   Facsimile: 415.395.8095                         forthcoming)
                                                                            dspence@lawyerscommittee.org
                   7   LATHAM & WATKINS LLP                              Maryum Jordan (pro hac vice forthcoming)
                        Richard P. Bress (admitted pro hac vice)            mjordan@lawyerscommittee.org
                   8       rick.bress@lw.com                             Ajay Saini (pro hac vice forthcoming)
                        Melissa Arbus Sherry (admitted pro hac vice)        asaini@lawyerscommittee.org
                   9       melissa.sherry@lw.com                         Pooja Chaudhuri (Bar No. 314847)
                        Anne W. Robinson admitted pro hac vice)             pchaudhuri@lawyerscommittee.org
               10          anne.robinson@lw.com                        1500 K Street NW, Suite 900
                        Tyce R. Walters (admitted pro hac vice)        Washington, DC 20005
               11          tyce.walters@lw.com                         Telephone: 202.662.8600
                        Genevieve P. Hoffman (admitted pro hac vice)   Facsimile: 202.783.0857
               12          genevieve.hoffman@lw.com                    Counsel for Plaintiffs National Urban
                        Gemma Donofrio (admitted pro hac vice)         League; City of San Jose, California; Harris
               13          gemma.donofrio@lw.com                       County, Texas; League of Women Voters;
                       555 Eleventh Street NW, Suite 1000              King County, Washington; Black Alliance for
               14      Washington, D.C. 20004                          Just Immigration; Rodney Ellis; and Adrian
                       Telephone: 202.637.2200                         Garcia
               15      Facsimile: 202.637.2201                         [additional counsel on docket]
               16                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               17                                     SAN JOSE DIVISION
               18
                       NATIONAL URBAN LEAGUE; LEAGUE OF                CASE NO. 20-cv-5799-LHK
               19      WOMEN VOTERS; BLACK ALLIANCE FOR
                       JUST IMMIGRATION; HARRIS COUNTY,                DECLARATION OF D. SUNSHINE
               20      TEXAS; KING COUNTY, WASHINGTON;                 HILLYGUS, PHD IN SUPPORT OF
                       CITY OF LOS ANGELES, CALIFORNIA;                PLAINTIFFS’ MOTION FOR STAY
               21      CITY OF SALINAS, CALIFORNIA; CITY OF            AND PRELIMINARY INJUNCTION
               22      SAN JOSE, CALIFORNIA; RODNEY ELLIS;
                       and ADRIAN GARCIA,
               23                             Plaintiffs,
                                  v.
               24
                       WILBUR L. ROSS, JR., in his official capacity
               25      as Secretary of Commerce; U.S. DEPARTMENT
               26      OF COMMERCE; STEVEN DILLINGHAM, in
                       his official capacity as Director of the U.S.
               27      Census Bureau; and U.S. CENSUS BUREAU,

               28                                  Defendants.

ATTORNEYS AT LAW
                                                                                             CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                         DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                              MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 2 of 40


                   1                EXPERT DECLARATION OF D. SUNSHINE HILLYGUS, PHD

                   2   I.     QUALIFICATIONS

                   3          1.      I am a Professor of Political Science and Public Policy at Duke University. I

                   4   earned a Ph.D. in political science from Stanford University in 2003. From 2003-2009, I was a

                   5   faculty member at Harvard University in the Department of Government. In 2009, I joined the

                   6   faculty at Duke University as an associate professor and was promoted to full professor in 2015.

                   7          2.      I have more than 20 years of experience in survey design, implementation, and

                   8   analysis. Of relevance to this declaration, I have published research on the topics of census

                   9   participation, survey methodology, survey non-response, and data quality. This work has been

               10      funded by the National Science Foundation and published in respected academic journals

               11      including Public Opinion Quarterly, Journal of Survey Statistics and Methodology, Statistical

               12      Science, Political Analysis, and Annals of Applied Statistics. I am co-author of The Hard Count:

               13      The Political and Social Challenges of Census Mobilization.1 My other experience of relevance

               14      includes serving as associate principal investigator of the American National Election Study, on

               15      the editorial boards of several academic journals, and as director of the Initiative on Survey

               16      Methodology at Duke University. I was also founding director of the Program on Survey

               17      Research at Harvard University. From 2012-2018, I served as a member of the Census Scientific

               18      Advisory Committee (CSAC). The committee provides advice on the design, operation and

               19      implementation of Census Bureau programs.

               20             3.      I have previously served as an expert witness in League of Women Voters of

               21      North Carolina, et al. v. North Carolina, et al., No. 1:13-CV-00660-TDS-JEP (M.D.N.C.); State

               22      of New York, et al. v. United States Department of Commerce, et al., No. 18-CV-2921-JMF

               23      (S.D.N.Y.); and NAACP, et al. v. Bureau of the Census, No. 18-CV-891-PWG (D. Md.); State of

               24      Alabama, et al. v. United States Department of Commerce, et al., No. 2:18-cv-00772-RDP; and

               25      Common Cause et al. v. Donald J. Trump, et al., No. 1:20-cv-02023-CRC. A copy of my

               26      curriculum vitae is attached.

               27
                       1
               28       D.S. Hillygus, N.H. Nie, K. Prewitt, and H. Pals, The Hard Count: The Political and Social
                       Challenges of Census Mobilization (Russell Sage Foundation, 2006).
ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           1     DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 3 of 40


                   1   II.    RETAINER INFORMATION AND SUMMARY OF OPINIONS

                   2          4.      I have been retained to evaluate the likely impact of the administration’s decision

                   3   to compress data collection and data-processing operations of the 2020 decennial census. My

                   4   compensation in this case is $350 per hour.

                   5          5.      To formulate an expert opinion in this case, I reviewed a variety of materials from

                   6   governmental, academic, and media sources. I have also relied on my own experiences and

                   7   familiarity with survey practices and standards and Census Bureau programs and activities.

                   8   Based on the knowledge I have amassed over my education, training, and experience, as well as

                   9   a detailed review of government and academic research, data, and reports, I have reached the

               10      conclusion that shortening the Non-Response Follow Up (NRFU) operation will likely

               11      exacerbate the differential undercount of immigrants and racial and ethnic minorities, and

               12      significantly compromise the accuracy of the 2020 Census. More specifically, a reduction in the

               13      duration of the NRFU operation is almost certain to increase the number of hard-to-count

               14      households that will be inaccurately enumerated through administrative records, proxy

               15      respondents, and imputation as well as the number of hard-to-count households omitted entirely

               16      from the count.

               17             A.      Background and Overview

               18             6.      Before turning to my analysis, I provide some relevant background on the

               19      decennial census. The U.S. Constitution requires a count of every person living in the United

               20      States every 10 years for the purpose of reapportioning seats in the U.S. House of

               21      Representatives. While the most fundamental use of the decennial census is to determine the

               22      number of seats a state gets in Congress, the total population count has many other uses. States

               23      rely on the decennial count to redraw congressional districts and other political boundaries

               24      within a state. Census numbers are also used to allocate billions of dollars in federal program

               25      funds to states, counties, and cities—in 2017, $1.5 trillion in federal money was distributed based

               26

               27

               28

ATTORNEYS AT LAW
                                                                                                    CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           2    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 4 of 40


                   1   on the 2010 decennial census data.2 Census data are also the primary source of information

                   2   about the nation’s population. They inform business decision making and community planning

                   3   about government services such as schools, libraries, and hospitals. Social scientists use these

                   4   data to conduct scientific research about society, economics, and politics. Census numbers also

                   5   provide the benchmark against which every other data collection about the population is

                   6   evaluated and adjusted and sets the sample frame for surveys throughout the federal statistical

                   7   system.

                   8                  1.     Overview of Census Process

                   9            7.    Broadly speaking, the census process falls into three key steps: (1) the pre-

               10      enumeration phase, in which the Census Bureau engages in planning and research about

               11      enumeration procedures; (2) the actual enumeration of all living persons in the United States on

               12      April 1 in years ending in zero; and (3) a period afterwards in which the Census Bureau

               13      evaluates the accuracy and completeness of the data collected.

               14               8.    Pre-Enumeration Phase: Because of the size and scope of the undertaking

               15      required to enumerate the entire U.S. population, the Census Bureau engages in years of

               16      preparation and planning. Operational decisions and processes are researched and evaluated

               17      through field tests over the course of the decade. Throughout the planning and research stage,

               18      the Census Bureau works closely with stakeholders to gather input on potential design decisions.

               19      For example, the National Advisory Committee (NAC) and Census Scientific Advisory

               20      Committee (CSAC) offer feedback and advice on the design, operation and implementation of

               21      census operations.

               22               9.    Enumeration Phase: Since 1970, the U.S. Census Bureau has conducted an “actual

               23      enumeration” of all U.S. households and their demographic characteristics by enlisting the U.S.

               24      population in a multi-year, multi-part process that, generally speaking, proceeds in the following

               25      steps:

               26
                       2
                        A. Reamer, Fifty-Five Large Federal Census-guided Spending Programs: Distribution by State,
               27
                       (GW Institute of Public Policy, 2019).
               28      https://gwipp.gwu.edu/sites/g/files/zaxdzs2181/f/downloads/Counting%20Dollars%20Brief%20
                       %235%20May%202019.pdf.
ATTORNEYS AT LAW
                                                                                                    CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           3    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 5 of 40


                   1       a. Master Address File. The process starts with the creation of the Master Address File

                   2          (MAF), a database containing every known housing unit in the country. The creation of

                   3          the MAF is critical to the decennial count because the Census Bureau uses the MAF at all

                   4          stages of the enumeration process as the basic list of addresses from which to engage

                   5          with U.S. households—whether sending a census questionnaire or following up with an

                   6          enumerator. In previous years, the MAF was created through address canvassing—

                   7          sending field staff to verify every possible household in the country. In 2020, the bulk of

                   8          households were added to the MAF without field verification, relying instead on in-office

                   9          address verification through administrative records and aerial imaging.3

               10          b. Self-response. Since 1960, self-response to the census has been the primary way

               11             households have been enumerated. The Census Bureau sends a mailing to (almost) every

               12             household in the MAF asking households to self-respond with information about their

               13             household. In 2020, the mailing directed most households to complete the census

               14             questionnaire online.4 In an effort to boost self-response and to encourage participation

               15             among anyone omitted from the MAF, the Census Bureau engages in an advertising and

               16             outreach campaign.

               17          c. Non-Response Follow-up. Households that do not self-respond will be visited at least

               18             once by an in-person enumerator as part of the Non-Response Follow-up (NRFU)

               19

               20

               21      3
                         Census research evaluating the quality of this approach found that it correctly added only 83.6
               22      percent of addresses. Given this limitation, the Census Bureau did in-field address verification
                       for about 35% of households, but the overall quality is unclear—evaluations (2020 Census
               23      Evaluation: Reengineered Address Canvassing Study Plan and 2020 Census In-Field Address
                       Canvassing Operational Assessment Study Plan) will not be completed until 2023. In field
               24      Quality Control found that 4.3% of verifications failed quality control. U.S. GAO 2020 Census:
               25      Bureau Generally Followed Its Plan for In-Field Address Canvassing (May 2020).
                       https://www.gao.gov/assets/710/705310.pdf.
               26      4
                         Households in census tracts with limited internet access will receive a paper questionnaire
               27      along with a unique ID to complete online. A telephone number will also be provided which
                       allows completion of the census over the phone. It is also possible to complete the Census by
               28      calling a Questionnaire Assistance Center or through Mobile Questionnaire Assistance.

ATTORNEYS AT LAW
                                                                                                   CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                          4    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                    MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 6 of 40


                   1          operation.5 Disproportionately, the households left to be enumerated through NRFU are

                   2          considered hard-to-count, including racial and ethnic minorities, immigrants, and Non-

                   3          English speakers.6 In 2020, the Census Bureau is using administrative records from

                   4          federal and state government agencies to enumerate the household if a single enumerator

                   5          visit is unsuccessful. If the household cannot be enumerated with administrative records,

                   6          an enumerator will return to the household for at least two more in-person attempts. On

                   7          the third unsuccessful visit, the NRFU enumerator will become proxy-eligible, in which

                   8          the enumerator asks a neighbor, landlord, or postal-worker to provide information about

                   9          the household.

               10          d. Imputation and Data Product Release. Finally, for households in the MAF not

               11             enumerated through NRFU, the Census Bureau will impute the number of household

               12             members and their characteristics. The Census Unedited File (CUF), used to produce

               13             apportionment numbers, uses count imputation of any remaining uncounted households

               14             to estimate the number of household members based on information from responding

               15             households. The Census Edited File (CEF), the basis for redistricting data files for the

               16             States, applies characteristic imputation—statistically imputes missing or conflicting

               17             information about the people in the household (i.e., race, ethnicity, age, date of birth, sex,

               18             tenure, and relationship). The microdata are further altered to meet the confidentiality

               19             requirements of Title 13 of the United States Code. For the 2020 Census, the Census

               20             Bureau will rely on a new disclosure avoidance system relying on differential privacy to

               21
                       5
               22       The NRFU operation has the primary purposes of enumerating nonresponding households and
                       determining housing unit status for nonresponding addresses, but it also serves to do field
               23      verification of any addresses that were not on the MAF and any cases added through Local
                       Update of Census Addresses (LUCA) appeals or changes in the US Postal Delivery Sequence
               24      File. See 2020 Census Detailed Operational Plan for Nonresponse Follow-up Operation (NRFU),
               25      Version 2 (July 15, 2019). https://www2.census.gov/programs-surveys/decennial/2020/program-
                       management/planning-docs/NRFU-detailed-operational-plan_v20.pdf
               26      6
                        Maryann Chapin, 2020 Census: Counting Everyone Once, Only Once, and In the Right Place.
               27      A Design for Hard to Count Populations (U.S. Dept. of Commerce, Census Bureau 2018),
                       https://www2.census.gov/programs-surveys/decennial/2020/program-management/pmr-
               28      materials/10-19-2018/pmr-hard-to-count-2018-10-19.pdf.

ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           5     DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 7 of 40


                   1          protect individual responses upon release, which applies to all data products at a

                   2          geographic level lower than the state (including the redistricting file).7

                   3          10.      Post-Enumeration Evaluation of Data Quality: After the enumeration is complete,

                   4   the Census Bureau conducts an independent coverage assessment to evaluate the accuracy of the

                   5   census count, including estimates of the differential undercount of subgroups of the population.

                   6   The coverage assessment identifies omissions (i.e., people who should have been counted, but

                   7   were not) and erroneous enumerations (people who should not have been counted, but were,

                   8   including duplications)8 using an independent Post-Enumeration Survey (PES) of a sample of

                   9   census blocks.9

               10             11.      The Census Bureau evaluates not only the accuracy of the overall population

               11      count, but also the completeness and fairness of the count.10 Coverage assessments have

               12      consistently found that some segments of the population, including immigrants and racial and

               13      ethnic minorities, are systematically undercounted in the decennial count, although the

               14      undercount for these groups has typically improved from one census to the next because the

               15      Census Bureau historically focused research, planning, and effort on improving the differential

               16      undercount.11

               17             12.      Critically, an overall population count can be accurate, at the same time that

               18      counts for subpopulations are inaccurate. This can happen, as it did in 2010, when some

               19
                       7
                        The data are processed through the disclosure avoidance system that injects noise into the
               20
                       estimates, creating uncertainty in the numbers to protect confidentiality. See
               21      https://www.census.gov/newsroom/blogs/research-matters/2018/08/protecting_the_confi0.html.
                       8
                         The general term coverage error refers to any error that results from (1) the failure to include
               22
                       all eligible persons or housing units, or (2) the inclusion of some persons or housing units
               23      erroneously. Examples of coverage errors include omissions and duplications.
                       9
                         The Census Bureau also conducts a Demographic Analysis (DA) that compares census results
               24      to independent estimates of the population using administrative records, including birth, death,
               25      and immigration records, estimates of undocumented immigration, and Medicare data.
                       10
                          K. Prewitt, The US Decennial Census: Politics and political science. Annual Review of
               26      Political Science, 13, (2010), 237-254.
                       11
               27        Z.H. Seeskin and B.D. Spencer, Working Paper: Balancing 2020 Census Cost and Accuracy:
                       Consequences for Congressional Apportionment and Fund Allocations, (Northwestern
               28      University, Institute for Policy Research, 2018).

ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                            6    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 8 of 40


                   1   segments of the population are undercounted at the same time other segments of the population

                   2   are overcounted. Figure 1 reports the Census Bureau’s estimates of the net undercount and the

                   3   differential undercount of Black individuals and Hispanic individuals (compared to non-Hispanic

                   4   White individuals) in the last three censuses from the independent post-enumeration survey that

                   5   is conducted for the coverage assessment.12 As can be seen, Non-Hispanic Whites continue to be

                   6   overcounted in 2010, while Blacks and Hispanics continue to have net undercounts.

                   7
                       Figure 1: Recent Net and Differential Census Undercounts (Post-Enumeration Survey)
                   8
                        Race/Origin Domain                                     2010        2000        1990
                   9

               10       U.S. Total                                             -0.01%      -0.49%      1.61%

               11       Non-Hispanic White                                     -0.84%      -1.13%      0.68%

               12       Black                                                  2.06%       1.84%       4.57%
               13
                        Hispanic                                               1.54%       0.71%       4.99%
               14
                        Black Differential Undercount                          2.90%       2.97%       3.89%
               15
                        Hispanic Differential Undercount                2.38%    1.84%    4.31%
               16      Note: Numbers reported in DSSD 2010 Census Coverage Measurement Memorandum Series
                       #2010-G-01 (Table 7)
               17

               18               13.   Given that the constitutional basis of the decennial count is to reapportion
               19      representatives across states, it is critical to have distributional accuracy—the proportional
               20      distribution of the population by geography or population groups. If the Census Bureau misses
               21      more people living in one state than another, the census count is not only inaccurate, it will also
               22      be unfair. Critically, the post-enumeration survey for the 2010 Census did not find a statistically
               23      significant undercount or overcount in the population or housing units for any state nor for any
               24
                       12
                          There is variation in the literature as to whether an undercount is represented as a negative or
               25      positive number. In this table, a negative number represents an overcount. It is also worth noting
                       that the undercount of some subgroups of racial and ethnic minorities is even worse. For
               26      example, the net undercount rate for Black males age 30-49 in 2010 was 10%, with an omissions
               27      rate of 16.7%. And the net undercount is also worse for young minority children—6.3% for
                       Black children age 0-4 and 7.5% for Hispanic children age 0-4. See William O'Hare, Differential
               28      Undercounts in the US Census: Who is missed? (Cham: Springer Open, 2019), 53.

ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                            7    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 9 of 40


                   1   counties or places of 100,000 or more.13 As I discuss in the remainder of this declaration, the

                   2   available evidence suggests that shortening the NRFU timeframe in the middle of census

                   3   operations, against the advice of Census Bureau staff and experts, will contribute to demographic

                   4   and geographic disparities in the 2020 count.

                   5   III.      COVID-19 DELAYS IN CENSUS OPERATIONS

                   6             14.    On March 11, 2020, the World Health Organization declared COVID-19 a

                   7   pandemic, just one day before official Census Bureau invitations with detailed information on

                   8   how to respond to the census were scheduled to arrive in mailboxes across the country.14 That

                   9   same day, the Census Bureau announced they had established an Internal Task Force to

               10      continuously monitor the situation and update as needed the Pandemic Addendum to the Census

               11      Bureau’s Continuity of Operations (COOP) Plan.15 In March, the Census Bureau suspended

               12      field activities and postponed key operations, including the critical NRFU operation. On April

               13      13, 2020, Commerce Secretary Wilbur Ross and Census Director Steven Dillingham jointly

               14      announced that they would seek “statutory relief from Congress of 120 additional calendar

               15      days,” thereby extending the window for field data collection and self-response to October 31,

               16      2020 and delaying the delivery of apportionment counts to the President by April 30, 2021 and

               17      redistricting data files to the states no later than July 31, 2021.16

               18                15.    On August 3, however, the Census Bureau issued a statement that the Census

               19      Bureau would, in an effort to rush the completion of the Census by the end of the year, terminate

               20      NRFU and self-responses by mail, phone, or Internet on September 30, 2020—a month earlier

               21

               22

               23      13
                            https://www.census.gov/newsroom/releases/archives/2010_census/cb12-95.html.
                       14
               24        The 2020 Census count kicked off as planned on January 21 in the remote Alaska Native
                       village of Toksook Bay Census. Workers enumerate this village—which has spotty mail and
               25      unreliable internet connectivity—prior to the spring thaw, when residents leave to hunt, fish, and
                       work warm weather jobs. March 12 marked the beginning of peak operations.
               26
                       15
                            https://2020census.gov/en/news-events/press-releases/statement-coronavirus.html.
               27      16
                         https://www.census.gov/newsroom/press-releases/2020/statement-covid-19-2020.html. NRFU
               28      operations were originally scheduled to run from May 15-July 31.

ATTORNEYS AT LAW
                                                                                                       CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                              8    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                        MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 10 of 40


                   1   than previously announced.17 This decision was made despite public statements from senior

                   2   Census Bureau career staff that it would be impossible to conduct the census on this shortened

                   3   timeline. On May 26, 2020, Tim Olson, Associate Director for Field Operations, said publicly:

                   4   “We have passed the point where we could even meet the current legislative requirement of

                   5   December 31. We can’t do that anymore.”18 On July 8, 2020, Al Fontenot, Associate Director

                   6   for Decennial Census Programs, stated of the December 31, 2020, statutory deadlines: “We are

                   7   past the window of being able to get those counts by those dates at this point.”19

                   8            16.    The Census Bureau’s response to the pandemic was to shift the timing of

                   9   operations, preserving the same amount of time for completing the NRFU operations and

               10      producing the data products as scheduled in the 2020 Census Operational Plan.20 This would

               11      have given the Census Bureau the same amount of time to accomplish a task that would already

               12      be much harder. The following are just a few of the ways in which the enumeration became

               13      more difficult since the Census Bureau announced the need to delay operations and deadlines by

               14      120 days:

               15           •   Some of the population groups hardest hit by the pandemic—racial and ethnic

               16               minorities—are the same ones still to be counted during NRFU.21 As the Centers for

               17
                       17
                         https://www.census.gov/newsroom/press-releases/2020/delivering-complete-accurate-
               18
                       count.html.
               19      18
                         Hansi Lo Wang, 'We're Running Out Of Time': Census Turns To Congress To Push Deadlines.
                       NPR (May 27, 2020). https://www.npr.org/sections/coronavirus-live-
               20
                       updates/2020/05/27/863290458/we-re-running-out-of-time-census-turns-to-congress-to-push-
               21      deadlines.
                       19
                         Hansi Lo Wang, Republicans Signal They're Willing To Cut Census Counting Short. NPR
               22
                       (July 28, 2020). https://www.npr.org/2020/07/28/895744449/republicans-signal-theyre-willing-
               23      to-cut-short-census-counting).
                       20
                         U.S. Census Bureau. 2020 Census Operational Plan: A New Design for the 21st Census, v. 4.
               24      (December 2018). https://www2.census.gov/programs-surveys/decennial/2020/program-
               25      management/planning-docs/2020-oper-plan4.pdf.
                       21
                         Regarding risk from COVID, see E.G. Price-Haygood, J. Burton J, D. Fort, L. Seoane
               26      Hospitalization and Mortality among Black Patients and White Patients with Covid-19. N Engl J
               27      Med 2020; ME Killerby, R Link-Gelles, SC Haight, et al. Characteristics Associated with
                       Hospitalization Among Patients with COVID-19 — Metropolitan Atlanta, Georgia, March–April
               28      2020. MMWR Morb Mortal Wkly Rep. ePub: 17 June 2020. Regarding disparities in self-

ATTORNEYS AT LAW
                                                                                                    CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           9    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 11 of 40


                   1             Disease Control and Prevention (CDC) explains, “long-standing systemic and social

                   2             inequities have put many people from racial and ethnicity minority groups at increased

                   3             risk of getting sick and dying from COVID-19.”22

                   4         •   Millions have changed addresses as a result of the pandemic—a result of colleges

                   5             abruptly shutting down, individuals relocating to less dense communities, or job losses.

                   6             A July Pew Research survey found that 22% of U.S. adults either changed their residence

                   7             due to the pandemic or knew someone who did.23

                   8         •   Significant increases in housing evictions are expected to continue, with impacts

                   9             concentrated among racial and ethnic minorities and immigrants. Federal protections

               10                expired on July 24, and state and local eviction protections vary.24 For example, the state

               11                of Texas is expected to see an especially large surge in evictions which is likely to

               12                complicate enumerations during NRFU. The state has 9.6 million renters, and among the

               13                very weakest eviction protection policies in the country, garnering a score of 0/5 on a

               14                recent scorecard.25

               15            •   Restrictions by federal, state, and local health authorities have created major disruptions

               16                in outreach and partnership activities. In 2010, racial and ethnic minorities were more

               17                likely to have been mobilized by these outreach and partnership activities.26

               18
                       response, see Steven Romalewski, Mapping “Self-Response” for a Fair and Accurate Census,
               19      Urban Institute (August 7, 2020). https://www.gc.cuny.edu/CUNY_GC/media/CUNY-Graduate-
               20      Center/PDF/Centers/Center%20for%20Urban%20Research/Resources/Census2020-self-
                       response-rates-thru-Aug-6-CUNY-Graduate-Center.pdf.
               21      22
                            https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-ethnicity.html.
               22      23
                         Cohn, D’vera. (July 6, 2020). “About a fifth of U.S. adults moved due to COVID-19 or know
                       someone who did,” Pew Research Center. https://www.pewresearch.org/fact-
               23      tank/2020/07/06/about-a-fifth-of-u-s-adults-moved-due-to-covid-19-or-know-someone-who-did/.
                       24
               24         Emily Benfer. The COVID-19 Eviction Crisis: An Estimated 30-40 Million People in America
                       Are at Risk (August 7, 2020). https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-
               25      crisis-an-estimated-30-40-million-people-in-america-are-at-risk/.
                       25
               26           https://evictionlab.org/covid-policy-scorecard/#scorecard-intro.
                       26
               27         2010 Census Evaluation of National Partnership Research Report, 2010 Census Planning
                       Memoranda Series, No. 196 (May 29, 2012).
               28      https://www.census.gov/2010census/pdf/2010_Census_Evaluation_Partnership_Research.pdf.

ATTORNEYS AT LAW
                                                                                                       CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                             10    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                        MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 12 of 40


                   1        •   The ongoing pandemic has affected the ability of households to respond by methods

                   2            other than the Internet, disproportionately affecting racial and ethnic minorities and those

                   3            with limited English proficiency who are less likely to have Internet access and less likely

                   4            to feel comfortable answering online even when they have access.27 For example, staff

                   5            reductions at Questionnaire Assistance Centers have produced instances of long wait

                   6            times and the unavailability of language assistance.28 The pandemic has crippled the

                   7            Mobile Questionnaire Assistance (MQA) operation, which was planned in libraries,

                   8            churches, community centers, and festivals and other places “where people naturally

                   9            congregate.”29 MQAs were a way for those without Internet access to complete the

               10               census online and they represented one of the few ways for those omitted from the MAF

               11               to be counted.30

               12           •   The pandemic is creating staffing insufficiencies, turnover, and dissatisfaction.31

               13               According to a report by the GAO, the majority of Area Census Office managers report

               14
                       27
               15         Paul Beatty et al., American Community Survey Research And Evaluation Report
                       Memorandum Series #Acs15-Rer-10, Economics and Statistics Administration U.S. Census
               16      Bureau (September 4, 2015), https://www.census.gov/content/dam/Census/library/working-
                       papers/2015/acs/2015_Nichols_01.pdf Racial and ethnic minorities also report greater concerns
               17      about Internet security. 2020 Census Barriers, Attitudes, and Motivators Study Survey Report A
                       New Design for the 21st Century, version 2.0. (January 24, 2019).
               18
                       https://www2.census.gov/programs-surveys/decennial/2020/program-management/final-
               19      analysis-reports/2020-report-cbams-focus-group.pdf.
                       28
                         https://bestofama.com/amas/ft36nf?utm_source=feedburner&utm_medium=twitter&utm_camp
               20
                       aign=Feed%3A+bestofama+%28BestofAMA%29.
               21      29
                         U.S. Census Bureau, 2020 Census: Mobile Questionnaire Assistance Operation Project Plan
                       Version 3.0, (February 12, 2020). https://www2.census.gov/programs-
               22
                       surveys/decennial/2020/program-management/2020-census-mobile-questionnaire-assistance-
               23      operation.pdf.
                       30
                          In 2010, 760,748 people were added to the census count through Questionnaire Assistance
               24      Center (QAC) locations, with 70,173 addresses added to MAF from the QACs after field
               25      verification. U.S. Census Bureau, 2010 Census Be Counted and Questionnaire Assistance
                       Centers Assessment, 2010 Census Planning Memo No. 194, xiii (May 22, 2012).
               26      https://www.census.gov/content/dam/Census/library/publications/2012/dec/2010_cpex_194.pdf
                       31
               27        For example, more than one-third of applicants were old enough to be considered high risk for
                       COVID. https://www.govexec.com/workforce/2020/07/900000-accept-census-job-offers-bureau-
               28      outlines-new-plans-keep-workers-and-public-safe/166747/.

ATTORNEYS AT LAW
                                                                                                      CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                            11    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                       MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 13 of 40


                   1            dissatisfaction with the Census Bureau’s communication and clarity about its pandemic

                   2            plan and the adequacy of available PPE for office and fieldworkers.32 An OIG

                   3            memorandum from August 18, 2020 reports that the Census Bureau has only 73% of the

                   4            field staff needed to complete the NRFU operation, with 37 Area Census Offices

                   5            reporting less than 50% of the needed staffing.33 With compressed NRFU operations, the

                   6            Census Bureau is also increasing reliance on enumerators from outside the local

                   7            community (“NRFU Travel Teams”), despite previous plans to rely on neighborhood

                   8            enumerators who share the background and language of the local community—shown by

                   9            research to be more effective at gaining the cooperation of reluctant respondents.34

               10           •   The enumeration task itself has been complicated by President Trump’s July 21, 2020

               11               Presidential Memorandum, Memorandum on Excluding Illegal Aliens From the

               12               Apportionment Base Following the 2020 Census, directing the census count to “exclude

               13               from the apportionment base aliens who are not in a lawful immigration status under the

               14               Immigration and Nationality Act.” As of writing, the Census Bureau had yet to

               15               determine the methodology for producing counts of undocumented immigrants by state.

               16               The addition of a new enumeration task by the reporting deadline of December 31, 2020

               17               —especially one that requires an unresolved and untested methodology of enumerating

               18               from incomplete and inaccurate administrative records—serves to siphon resources and

               19               distract staff from the constitutionally mandated count of all residents of the United

               20               States.

               21               17.       All of these new challenges mean that the Census Bureau has a substantially more

               22
                       32
               23         U.S. Government Accounting Office. Key Considerations for Agencies Returning Employees
                       to Workplaces during Pandemics. GAO-20-650T (Jun 25, 2020).
               24      https://www.gao.gov/products/GAO-20-650T, 6-7.
                       33
               25       2020 Census Alert: The Census Bureau Faces Challenges in Accelerating Hiring and
                       Minimizing Attrition Rates for Abbreviated 2020 Census Field Operations Final Memorandum
               26      No. OIG-20-041-M. https://www.oig.doc.gov/OIGPublications/OIG-20-041-M.pdf
                       34
               27        https://www.census.gov/content/dam/Census/newsroom/press-kits/2020/2020-operational-
                       plan-schedule-review.pdf. See Thomas Mangione et al., Question Characteristics And
               28      Interviewer Effects, Journal Of Official Statistics-Stockholm- 8, 293–293 (1992).

ATTORNEYS AT LAW
                                                                                                      CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                            12    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                       MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 14 of 40


                   1   difficult task to accurately enumerate the population, yet their time to do it has been cut short.

                   2   The majority of states, counties, cities, districts, tracts, and tribal lands have lower self-response

                   3   rates at the beginning of 2020 NRFU operations compared to 2010, despite the delay providing

                   4   2.5 extra months to self-complete.35 Whereas the 2010 NRFU workload was 48 million

                   5   addresses, there are approximately 56 million as of August 6, 2020, so that the Census Bureau

                   6   must attempt to enumerate 8 million more homes in 4 fewer weeks.36 The 2020 Census is a

                   7   highly complex operation with interconnected components representing a decade of work by

                   8   thousands of dedicated employees; rushing the remaining census operations will jeopardize the

                   9   accuracy, completeness, and credibility of the count.

               10      IV.      IMPACT OF SHORTENED ENUMERATION

               11               A.     Impact on Quality

               12               18.    When evaluating data quality, it is common to think only about the overall

               13      accuracy of the information collected. However, most conceptual frameworks for quality

               14      assessment—including those governing national statistical systems across the world—are more

               15      nuanced and detailed.37 Since 2002, the U.S. Census Bureau has had formal standards for data

               16      quality governing its information products and the processes that generate them. These

               17      guidelines require that all information collected and disseminated by the U.S. Census Bureau be

               18      designed to ensure and maximize the utility, objectivity, and integrity of the information. Utility

               19      or “fitness of use” refers to the “usefulness of the information for its intended users;” Objectivity

               20      means the information is “accurate, reliable, and unbiased, and is presented in an accurate, clear,

               21      complete, and unbiased manner;” Integrity refers to the security of the information—protection

               22

               23
                       35
               24        Steven Romalewski, Mapping “Self-Response” for a Fair and Accurate Census, Urban
                       Institute (August 7, 2020). https://www.gc.cuny.edu/CUNY_GC/media/CUNY-Graduate-
               25      Center/PDF/Centers/Center%20for%20Urban%20Research/Resources/Census2020-self-
                       response-rates-thru-Aug-6-CUNY-Graduate-Center.pdf.
               26
                       36
                            Steven Romalewski, Mapping “Self-Response” for a Fair and Accurate Census.
               27      37
                         Paul Biemer and Lars E. Lyberg, Introduction to survey quality. Vol. 335. (John Wiley &
               28      Sons, 2003).

ATTORNEYS AT LAW
                                                                                                      CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                            13    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                       MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 15 of 40


                   1   from unauthorized access or revision.38 This quality framework underlies the Census Bureau’s

                   2   mission to “count everyone once, only once, and in the right place.”

                   3          B.      How a Household is Enumerated Matters

                   4          19.     As the Census Bureau acknowledges, the most accurate census data are those

                   5   provided directly by a household resident, through self-completion online, mail, or telephone or

                   6   to an in-person enumerator.39 With 29 fewer days to conduct NRFU operations and to accept

                   7   self-completions through mail, phone, or Internet, it is almost certain that more households in the

                   8   MAF will have to be enumerated through administrative records, proxy respondents, and

                   9   imputation. At issue, of course, is not only overall accuracy, but also the “objectivity” of the

               10      count—the extent to which the count is complete and fair. Consistent with history, it appears

               11      that immigrants and racial and ethnic minorities are disproportionately among the households

               12      that have not yet self-responded to the 2020 Census. Analyses of self-response by census tract

               13      find that the tracts with the lowest self-response rates have higher poverty, more foreign-born

               14      residents, more racial and ethnic minorities, and less English proficiency than the tracts with the

               15      highest self-response rates.40 Presidential rhetoric and policies have undoubtedly contributed to

               16      the observed disparities in self-response rates by immigrants and racial and ethnic minorities.41

               17             20.     The State of Texas—a state with one of the highest estimated per capita rates of

               18      unauthorized immigrant populations in the country—enters the NRFU operation with a self-

               19      response rate 6.2 percentage points behind its final 2010 rate, with many of the border counties

               20
                       38
               21         U.S. Census Bureau, U.S. Census Bureau Statistical Quality Standards (July 2013).
                       https://www.census.gov/content/dam/Census/about/about-the-
               22      bureau/policies_and_notices/quality/statistical-quality-standards/Quality_Standards.pdf.
                       39
               23         J. Brown et. al., Working Paper: Understanding the Quality of Alternative Citizenship Data
                       Sources for the 2020 Census, Center for Economic Studies, U.S. Census Bureau, 18–38 (2018),
               24      https://www2.census.gov/ces/wp/2018/CES-WP-18-38.pdf.
                       40
               25        https://www.gc.cuny.edu/CUNY_GC/media/CUNY-Graduate-
                       Center/PDF/Centers/Center%20for%20Urban%20Research/Resources/Census2020-self-
               26      response-rates-thru-July-23-CUNY-Graduate-Center.pdf.
                       41
               27        These effects are well-documented in the litigation surrounding the attempt to make a late
                       addition of a citizenship question to the 2020 questionnaire. For summary, see decision in
               28      Kravitz v. United States Dep't of Commerce: 366 F. Supp. 3d 681, 716 (D. Md. 2019).

ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           14    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 16 of 40


                   1   trailing their 2010 self-response rates by 20 percentage points or more.42 The current disparities

                   2   in self-response rates cannot be mitigated in a shortened NRFU operation, and, consequently, the

                   3   likely increased reliance on alternative and less accurate forms of enumeration, such as

                   4   administrative records, proxy respondents, and imputation, will further contribute to an

                   5   undercount of immigrants and racial and ethnic minorities. The shortened time frame is also

                   6   likely to contribute to an even larger overcount of the White population given the likelihood of

                   7   both more erroneous enumerations (e.g., duplicates) and the compressed time frame for Quality

                   8   Control and data processing. An August 4th statement by the past four U.S. Census Directors

                   9   concluded: “The end result will be under-representation of those persons that NRFU was

               10      expected to reach and, at even greater rates for traditionally hard-to-count populations and over-

               11      representation of all other populations with potentially extreme differential undercounts.”43

               12                     1.      Administrative records

               13             21.     Administrative records refer to microdata held by agencies and offices of the

               14      government collected to carry out basic administration of a program, although it can also include

               15      data sources from states or commercial entities. Federal tax records and social security

               16      administration records are among the core administrative records used by the Census Bureau for

               17      “frame building, enumeration, imputation, and evaluation.”44 I focus here on their use in the

               18      NRFU operation, where they are used 1) to determine if a non-responding household is occupied,

               19      vacant, or nonexistent (thus removing it from the NRFU workload) and 2) to enumerate the

               20      household.45 The operational plan outlines, as the first step, the use of administrative records to

               21
                       42
                          https://www.pewresearch.org/hispanic/interactives/u-s-unauthorized-immigrants-by-state/;
               22      https://www.censushardtocountmaps2020.us/.
                       43
               23         Statement by Former U.S. Census Bureau Directors (August 4, 2020)
                       https://www.ctphilanthropy.org/resources/importance-extending-2020-census-statutory-
               24      deadlines-achieve-fair-and-accurate-enumeration.
                       44
               25         Karen D. Deaver, Decennial Census Programs Directorate. Intended Administrative Data Use
                       in the 2020 Census (May 1, 2020). https://www2.census.gov/programs-
               26      surveys/decennial/2020/program-management/planning-docs/administrative-data-use-2020-
                       census.pdf.
               27      45
                          The Census Bureau calls the use of administrative records in 2020 “the most cost-effective
               28      strategy for contacting and counting people,” whereas online self-response is called “accurate.”

ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           15    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 17 of 40


                   1   identify an initial set of vacant and nonexistent addresses that receive only one contact attempt

                   2   unless a visit determines it to be occupied. For enumerating an occupied household,

                   3   administrative records will be used after one unsuccessful visit and “where the Census Bureau

                   4   has high-quality administrative records from trusted sources” to determine household size.46

                   5             22.    It is well-documented that administrative records are less available and lower

                   6   quality for immigrants and racial and ethnic minorities.47 As reported in a GAO report, “records

                   7   generally tend to over-represent white and economically advantaged populations in comparison

                   8   to how other groups appear in the records.”48 A 2017 Urban Institute Research Report concluded

                   9   that “vulnerable and hard-to-reach subpopulations may be systematically underrepresented by

               10      the new procedures. These subpopulations may not have the same body or quality of

               11      administrative records as other groups.”49 Another study concludes that “[g]iven the unevenness

               12      in which groups are represented in the Administrative Records . . . they could increase some of

               13      the undercount differentials in the 2020 Census. There is no doubt that using administrative

               14      records instead of repeated visits to non-responding households will save money, but it is not

               15      clear yet that it will not compromise quality.”50 The Census Bureau had planned to conduct a

               16

               17      2020 Census Detailed Operational Plan, p. 4. Some special enumerations that rely on
                       administrative records (e.g. group quarters) will be conducted at the same time as NRFU but are
               18      separate operations not discussed here.
                       46
               19           2020 Census Operational Plan, v. 4., p. 125.
                       47
                          B. Bond, J. David, L Adela & A O’Hara A. The nature of the bias when studying only linkable
               20
                       person records: Evidence from the American community survey. CARRA Working Paper #2014-
               21      08. (2014). Available from https://census.gov/library/working-papers/2014/adrm/carra-wp-2014-
                       08.html; see also Richard A. Griffin, Issues Concerning Imputation of Hispanic Origin due to
               22      Administrative Record Enumeration for the 2020 Census, Proceedings of the Survey Research
                       Methods Section, American Statistical Association (2014),
               23      http://www.asasrms.org/Proceedings/y2014/files/311893_88330.pdf.
                       48
               24         U.S. Government Accountability Office, 2020 Census Bureau Is Taking Steps to Address
                       Limitations of Administrative Records, GAO-17-664, 6 (July 2017),
               25      https://www.gao.gov/assets/690/686099.pdf.
                       49
               26        Dave McClure, Robert Santos, Shiva Kooragayala (May 2017), “Administrative Records in
                       the 2020 US Census: Civil Rights Considerations and Opportunities,” Urban Institute Research
               27      Report, https://www.urban.org/sites/default/files/publication/90446/census_ar_report.pdf.
                       50
               28           William O’Hare, Differential undercounts in the US Census: Who is missed?

ATTORNEYS AT LAW
                                                                                                      CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                             16   DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                       MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 18 of 40


                   1   coverage assessment of the 2018 End-to-End Census Test, which relied on the use of

                   2   administrative records in NRFU operations, but the assessment was canceled because of budget

                   3   cuts.

                   4              23.    The use of administrative records can worsen the differential undercount through

                   5   two different mechanisms: First, the lack of administrative records for racial and ethnic

                   6   minorities will increase the likelihood that occupied Non-White households get mistakenly

                   7   classified as vacant.51 Indeed, Census Bureau research using administrative records predicted a

                   8   higher frequency of vacant households than shown in 2010 for areas with a high concentration of

                   9   minority households.52 This is more likely to happen both during the NRFU operation as well as

               10      during data editing and imputation, as I discuss below. A second mechanism by which

               11      administrative records can contribute to a differential undercount is through the more complete

               12      enumeration of White households, given greater availability records for this group. The greater

               13      availability of administrative records for Whites increases the likelihood of erroneous

               14      enumerations, such as counting a second home as occupied, including a college student at a

               15      parent’s address, or enumerating someone who died before April 1.

               16                 24.    It is also worth noting that the use of administrative records increases the risk and

               17      perception of risk about the confidentiality of the census.53 Census Bureau research examining

               18      public opinion towards administrative records found that Black and Hispanic respondents were

               19      less likely than White respondents to say they would prefer to have their household enumerated

               20      using administrative records rather than with an interviewer coming to their homes.54 These

               21

               22
                       51
                          U.S. Government Accountability Office, 2020 Census Bureau Is Taking Steps to Address
               23      Limitations of Administrative Records, GAO-17-664, 6 (July 2017),
                       https://www.gao.gov/assets/690/686099.pdf.
               24
                       52
                            Id. at 6.
               25      53
                          Nancy Bates, Monica J. Wroblewski, and Joanne Pascale “Public Attitudes Toward the Use of
               26      Administrative Records in the U.S. Census: Does Question Frame Matter?” Survey Methodology
                       #2012-04 (Center for Survey Measurement, U.S. Census Bureau, 2012), 6.
               27      https://www.census.gov/srd/papers/pdf/rsm2012-04.pdf.
                       54
               28           Id. supra n. 87 at table 2B.

ATTORNEYS AT LAW
                                                                                                        CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                              17    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                         MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 19 of 40


                   1   concerns have been repeatedly raised by stakeholders and advisory committees,55 but in response

                   2   for calls for additional research and testing, CSAC was told that testing “could not be extended

                   3   simply because time is too short.”56 Indeed, despite claims that that the advertising and outreach

                   4   efforts would rely on aggregate rather than individual-level data,57 the Census Bureau has started

                   5   communicating via unsolicited email, text, and phone messages based on data purchased from

                   6   third-party data providers, risking a potential privacy backlash among exactly the groups already

                   7   worried about the privacy and confidentiality of the census.

                   8            25.    Census research has also documented variation in the availability, content, and

                   9   accuracy of administrative records across states and counties.58 Variation in state laws and the

               10      interpretation of federal laws means that the Census Bureau could not get information about

               11      federal program participation from all states—e.g., not all states have shared administrative

               12      records regarding participation in Women, Infants, and Children (WIC).59 The Census Bureau is

               13      also relying on information from the Centers for Medicare and Medicaid Services (CMS)

               14      Medicare Enrollment Database, but these data will cover a smaller proportion of the racial and

               15
                       55
                          National Advisory Committee Working Group on Administrative Records, Internet, and Hard
               16      to Count Population Final Report, https://www2.census.gov/cac/nac/reports/2016-07-
                       admin_internet-wg-report.pdf.
               17      56
                          U.S. Census Bureau response to Census Scientific Advisory Committee Recommendations
               18      tabled from the Fall 2018 Meeting on December 6-7, 2018, Economics and Statistics
                       Administration U.S. Census Bureau (May 15, 2019),
               19      https://www2.census.gov/cac/sac/meetings/2019-02/2019-05-15-census-response.pdf?#.
                       57
               20         Karen D. Deaver, Decennial Census Programs Directorate. Intended Administrative Data Use
                       in the 2020 Census, May 1, 2020, p. 7-8. https://www2.census.gov/programs-
               21      surveys/decennial/2020/program-management/planning-docs/administrative-data-use-2020-
                       census.pdf.
               22
                       58
                          R. Bhaskar et al. Medicare Coverage and Reporting A Comparison of the Current Population
               23      Survey An Administrative Records. CARRA Working Paper Series #2016-12.
                       https://www.census.gov/content/dam/Census/library/working-papers/2016/adrm/carra-wp-2016-
               24      12.pdf; Benjamin Cerf Harris Within and Across County Variation in SNAP Misreporting
               25      Evidence from Linked ACS and Administrative Records, CARRA Working Paper Series #2014-
                       05. https://www.census.gov/content/dam/Census/library/working-papers/2014/adrm/carra-wp-
               26      2014-05.pdf; R. Bhaskar, L.E. Fernandez, and S.R. Porter. Assimilation and coverage of the
                       foreign-born population in administrative records. Statistical Journal of the IAOS, 34 (2), (2018),
               27      191-201.
                       59
               28           https://www2.census.gov/foia/records/state-mou-agreements.pdf?#

ATTORNEYS AT LAW
                                                                                                    CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                          18    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 20 of 40


                   1   ethnic minorities for those states (including Texas) that failed to adopt Medicaid expansion.60

                   2   Social Security Administration records are a cornerstone of census operations, but they contain

                   3   well-documented gaps and inaccuracies that vary across states.61 The Census Bureau conducted

                   4   an evaluation of overall rates of administrative records coverage among foreign-born

                   5   respondents in the ACS and found substantial state-by-state variation, ranging from 65%

                   6   coverage in Alabama to 88.6% coverage in Maine.62

                   7          26.     In sum, variation in the completeness and accuracy of administrative records

                   8   raises significant concerns that a shortened NRFU operation will exacerbate distributional

                   9   inaccuracies in the decennial count. Increased reliance on administrative records represents a

               10      major design change from 2010 to 2020, one driven by cost-savings rather than quality

               11      considerations;63 the Census Bureau argued that efficiently counting some households would

               12      allow them to focus effort on households not represented well by administrative records—the

               13      harder to count households. But cutting short the NRFU timeframe—the operation aimed at

               14      counting those households—undermines that claim. According to their own research,

               15      enumeration through administrative records is likely to undercount immigrants and racial and

               16

               17
                       60
               18         Samantha Artiga et al. The Impact of the Coverage Gap in States not Expanding Medicaid by
                       Race and Ethnicity, Kaiser Commission on Medicaid and the Uninsured (April 2015)
               19      https://www.issuelab.org/resources/21581/21581.pdf; Census research had already documented
                       lower levels of Medicare coverage among older individuals in the state. See Bhaskar et al.
               20
                       61
                          J. Brown et. al., Working Paper: Understanding the Quality of Alternative Citizenship Data
               21      Sources for the 2020 Census, Center for Economic Studies, U.S. Census Bureau, 18–38 (2018),
                       https://www2.census.gov/ces/wp/2018/CES-WP-18-38.pdf. Some of the state level sources of
               22
                       variation in accuracy include variation in the adoption of the enumeration-at-birth program. The
               23      22 states that rely on e-verify to check employment eligibility might see improved records
                       associated with corrections made after database errors are identified.
               24      62
                         Bhaskar et al. Assimilation and coverage of the foreign-born population in administrative
               25      records. https://www.census.gov/content/dam/Census/library/working-papers/2015/adrm/carra-
                       wp-2015-02.pdf
               26      63
                          Nancy Bates et al., Public Attitudes Toward the Use of Administrative Records in the U.S.
               27      Census: Does Question Frame Matter?, Survey Methodology #2012-04, Center for Survey
                       Measurement, U.S. Census Bureau, 1 (April 25, 2012),
               28      https://www.census.gov/srd/papers/pdf/rsm2012-04.pdf.

ATTORNEYS AT LAW
                                                                                                    CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                          19    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 21 of 40


                   1   ethnic minorities.64

                   2                  2.      Proxy respondents

                   3          27.     Based on current NRFU operational plans, households that are not enumerated by

                   4   administrative records will be visited by an enumerator, becoming proxy eligible on the third

                   5   visit. A proxy respondent can be a neighbor, landlord, utility worker, in-mover (a new resident

                   6   of address), or other nonresident who is willing to provide information about the residents of the

                   7   household as of April 1. Proxies are critical to determining if a household is occupied or vacant,

                   8   but they provide less accurate data about the size and characteristics of a household.65

                   9          28.     Proxies can be unwilling (in the case of a landlord not wanting to accurately

               10      report the number of residents if it exceeds occupancy laws) or unable (in the case of a postal

               11      worker unknowledgeable about all household members) to provide household size. Proxy

               12      respondents are also more likely to undercount those living in large, crowded, and complex

               13      households—disproportionately immigrants and racial and ethnic minorities.66 Proxy

               14      respondents (and nonrelatives) are less likely to have knowledge about a person’s living

               15      arrangements; for example, a landlord may be unaware that the number of occupants exceeds

               16
                       64
                          Leticia Fernandez et al., The Use of Administrative Records and the American Community
               17      Survey to Study the Characteristics of Undercounted Young Children in the 2010 Census,
                       CARRA Working Paper Series Working Paper Series #2018 – 05 (May 25, 2018),
               18      https://www.census.gov/content/dam/Census/library/working-papers/2018/adrm/carra-wp-2018-
               19      05.pdf ; Bhaskar et al. Assimilation and coverage of the foreign-born population in
                       administrative records; U.S. Government Accountability Office, 2020 Census Bureau Is Taking
               20      Steps to Address Limitations of Administrative Records.
                       65
               21        This point has been acknowledged by Dr. Abowd. For example, in his January 19th memo to
                       Secretary Ross, he notes that proxy respondents provide “less accurate information than self-
               22      responders” Abowd Memo (Jan. 19, 2018).
                       66
               23         Kevin S. Blake, Rebecca L. Kellerson, and Aleksandra Simic, Measuring overcrowding in
                       housing. Washington, DC: Department of Housing and Urban Development, Office of Policy
               24      Development and Research (2007). Terry et. al., supra n. 14. Elizabeth Martin, Strength of
                       Attachment: Survey Coverage of People with Tenuous Ties to Residences, Demography 44, no.
               25      2: 427. (2007). Robert Fay, An Analysis of Within-Household Undercoverage in the Current
                       Population Survey, Annual Research Conference (1989); Edward Kissam, Differential
               26      Undercount of Mexican Immigrant Families in the US Census, Statistical Journal of the IAOS
               27      33, no. 3 797–816 (2017); M. de La Puente, An Analysis of the Underenumeration of Hispanics:
                       Evidence From Small Area Ethnographic Studies, Annual Research Conference Proceedings.
               28      Bureau of the Census, 45–69 (1992).

ATTORNEYS AT LAW
                                                                                                    CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           20   DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 22 of 40


                   1   that on the lease. Research shows that those with tenuous residential arrangements are more

                   2   likely to be omitted from a household roster, especially by proxy respondents.67 Census research

                   3   examining the undercount of children concluded that “unknowledgeable or unwilling proxy

                   4   respondents may be a key factor in the undercount of young children.”68

                   5             29.     Together, this research suggests that a shortened NRFU operation is likely to

                   6   increase reliance on proxy respondents at the expense of self-completions (i.e., given reduced

                   7   time for online self-completions, including after a notice of visit from an enumerator).

                   8   Moreover, the substantial uncertainty about exactly how the Census Bureau plans to fit 10 weeks

                   9   of NRFU operations into 4 fewer weeks raises additional concerns about the implementation of

               10      the NRFU operation, including the determination of proxies as having “sufficient knowledge to

               11      enumerate the NRFU household,” the extent of Quality Control re-interviews, and the addition of

               12      household contacts in the Closeout phrase.69 According to the 2020 Census Final Operational

               13      Plan, “[w]hile most cases receive a maximum of six attempts, cases in hard-to-count areas may

               14      receive more than six attempts to achieve a consistent responses rate for all geographic areas” 70

               15      Now, the Census Bureau states that, “In most cases, census workers will make up to six attempts

               16      at each housing unit address to count possible residents.”71 When concerns had been previously

               17      raised by stakeholders and experts about planned reductions in contact attempts between 2010

               18      and 2020, the Census Bureau had provided reassurances that the Closeout Phase of NRFU would

               19      allow for closed cases to be reopened “if a NRFU case was closed without enough data to

               20

               21      67
                         Elizabeth Martin (1999), "Who knows who lives here? Within-household disagreements as a
               22      source of survey coverage error." Public Opinion Quarterly: 220-236.
                       68
                         U.S. Census Bureau (2017), Investigating the 2010 Undercount of Young Children – A
               23      Comparison of Demographic, Housing, and Household Characteristics of Children by Age, 19.
                       Additionally, it is thought that both the census and the post-enumeration survey miss the same
               24
                       type of people (termed correlation bias).
               25      69
                            NRFU Operational Plan, p. 27.
                       70
               26           2020 Census Operational Plan, ver. 4, p. 212.
                       71
               27         Al Fontenot and Timothy Olson, Review of 2020 Operational Plan (August 17, 2020).
                       https://www.census.gov/content/dam/Census/newsroom/press-kits/2020/2020-operational-plan-
               28      schedule-review.pdf

ATTORNEYS AT LAW
                                                                                                       CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                              21   DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                        MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 23 of 40


                   1   support apportionment.”72 A condensed NRFU operation jeopardizes this important stop gap.

                   2                  3.      The Role of NRFU for adding to the MAF

                   3          30.     Another reason a compressed NRFU operation is likely to contribute to an

                   4   undercount of racial and ethnic minorities and immigrants is that these groups are more likely to

                   5   have been omitted from the MAF in the first place. In addition to enumerating nonresponding

                   6   households, the NRFU operation serves to verify addresses from respondents who self-respond

                   7   (e.g., through MQA) using an address not in the MAF. A shortened time from for adding and

                   8   verifying new addresses will reduce the number of households added to the count from outside

                   9   the initial MAF.

               10             31.     Data from the Census Bureau and external researchers finds that the MAF is more

               11      likely to miss those living in complex housing situations, disproportionately racial and ethnic

               12      minorities.73 Recent research concludes that one reason for an undercount of racial and ethnic

               13      minorities is that they live in unusual or concealed housing units that are not in the MAF.74

               14      Large ethnographic studies in a number of different localities confirm “irregular housing,” such

               15      as informal conversions from single family to multi-family arrangements are one reason for

               16      undercounts.75 More recent research finds a record number of households living in

               17      multigenerational households.76

               18
                       72
               19       NRFU Operational Plan, p. 22. CSAC raised concerns about the number of contact attempts
                       multiple times during my six years of service on the committee.
               20      73
                          For a review of the literature, see Edward Kissam, A Summary Review of Research Relevant
               21      to Housing Units Missing from the Census Bureau’s Master Address File (MAF),WKF Giving
                       Fund.
               22      74
                         Edward Kissam, Differential Undercount of Mexican Immigrant Families in the US Census,
               23      Statistical Journal of the IAOS, 33(3), 797-816 (2017).
                       75
                         E.g., Rodney Terry et. al., Exploring Inconsistent Counts of Racial/Ethnic Minorities in a 2010
               24      Census Ethnographic Evaluation, Bulletin of Sociological Methodology 135, no. 1, 32-49, 42
               25      (2017); M. De la Puente, Why are People Missed or Erroneously Enumerated in the Census? A
                       Summary of Findings from Ethnographic Research. Proceedings of the 1993 Research
               26      Conference on Undercounted Ethnic Populations (1993).
                       76
               27        D’Vera Cohn and Jeffrey S. Passel, A Record 64 Million Americans Live in Multigenerational
                       Households, Pew Research Center (April 5, 2018), https://www.pewresearch.org/fact-
               28      tank/2018/04/05/a-record-64-million-americans-live-in-multigenerational-households/.

ATTORNEYS AT LAW
                                                                                                    CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                          22    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 24 of 40


                   1          32.     Evidence from community-based address canvassing as part of the Local Update

                   2   of Census Address (LUCA) program found that hidden housing units that otherwise would have

                   3   been omitted from MAF are overwhelmingly minority households: “the neighborhoods where in-

                   4   field community-based address canvassing added newly-identified housing units are mostly ones

                   5   with high proportions of households headed by non-citizens, racial/ethnic minority respondents,

                   6   and heads of household with lower-than average educational attainment.”77 Unfortunately,

                   7   LUCA participation is uneven across the country with some local areas vigorously seeking to

                   8   improve the MAF (e.g., California has budgeted $7 million for LUCA efforts), but other

                   9   jurisdictions doing little or nothing. For example, there are many border areas in Texas with

               10      hard-to-count tracts that have neither a county nor state level LUCA partnership.78

               11             33.     In sum, a shortened NRFU operation exacerbates the risks of missing addresses

               12      that might otherwise have been added to the census count through additions to the MAF during

               13      NRFU, increasing the likelihood of an undercount of immigrants and racial and ethnic

               14      minorities.

               15                     4.      Imputation

               16             34.     If an address cannot be enumerated by an in-person enumerator, administrative

               17      records, or with a proxy, the Census Bureau relies on statistical imputation. Statistical

               18      imputation is a procedure that fills in individual missing or conflicting values with a substitute.

               19      To produce the apportionment numbers from the Census United File (CUF), which contains all

               20      household and persons in the decennial count, the Census Bureau must first make a final

               21      determination about the occupancy status and household size of all addresses in the MAF and

               22      any addresses considered for addition to the MAF during census operations.79 If the status of a

               23      77
                         Ed Kissam, Cindy Quezada, and Jo Ann Intili. "Community-based canvassing to improve the
               24      US Census Bureau’s Master Address File: California’s experience in LUCA 2018." Statistical
                       Journal of the IAOS (2018), 609.
               25      78
                         https://gis-
               26      portal.data.census.gov/arcgis/apps/MapTools/index.html?appid=23c7b120c28844368eb5b71be0
                       41743e
               27      79
                         Examples of addresses added to the MAF include individuals who voluntarily self-respond
               28      with an address not included in the MAF, addition through an enumerator (e.g., enumerator

ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           23    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 25 of 40


                   1   household—as occupied, vacant, or nonexistent—remains unknown after the NRFU operation,

                   2   administrative records will be used to model a final status designation.80 Given the

                   3   incompleteness and inaccuracies of administrative records for immigrants and racial and ethnic

                   4   minorities, a shortened NRFU operation is likely to increase the number of households

                   5   unresolved through NRFU, thus increasing the likelihood they are erroneously classified as

                   6   vacant.

                   7             35.   Among occupied households, count imputation is the procedure that fills in

                   8   household size. The specific imputation method relies on a hot-deck procedure that uses

                   9   contemporaneous data from responding housing units to fill in deterministic values for the

               10      missing information.81 As a separate and “downstream” process, characteristic imputation fills

               11      in the characteristics of the household, such as the age, race, and ethnicity of all residents.

               12                36.   In 2010, just 0.39% (less than one half of one percent) of the total population was

               13      added via count imputation, as opposed to direct enumeration; in 2000, just 0.43% of total

               14      population was added using count imputation.82 A reduction in the duration of NRFU operations

               15      will almost certainly increase the number of households that must ultimately be imputed through

               16      count imputation, a point conceded in Census Bureau research earlier in the decade.83

               17                37.   The fundamental issue is that the missing data do not occur randomly.84 The

               18
                       notices a single address is found to have multiple doorbells), or additions through LUCA appeals
               19      or USPS changes.
               20      80
                         When records say a housing unit existed, but it is unclear whether the unit is occupied or
                       vacant, then the Bureau imputes both if occupied and household size.
               21
                       81
                         According to Intended Administrative Data Use in the 2020 Census (May 2020), the hot deck
               22      imputation is implemented within groups that are defined using administrative records.
                       82
               23        D’Vera Cohn, Imputation: Adding People to the Census. PEW Research Center (May 4,
                       2011). https://www.pewsocialtrends.org/2011/05/04/imputation-adding-people-to-the-census/
               24      83
                          Keller, Andrew. “Imputation Research for the 2020 Census,” U.S Census Bureau.
               25      https://www.census.gov/content/dam/Census/library/working-papers/2015/dec/DSSD-WP2015-
                       03.pdf.
               26      84
                         More specifically, the count imputation approach assumes ignorable missing data, which
               27      means that the missingness is random conditional on the observed data. Non-ignorable missing
                       data means there is a relationship between the missingness and the missing data, as is likely the
               28      case with household size among nonresponding households.

ATTORNEYS AT LAW
                                                                                                      CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                            24    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                       MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 26 of 40


                   1   count imputation procedure assumes that the household size of missing households is the same,

                   2   on average, as that of observed households. Yet Census research has shown that household size

                   3   is related to census participation.85 Data from the American Community Survey (ACS) also

                   4   show that Hispanics and immigrants have larger household sizes on average.86 Census

                   5   researchers have acknowledged this problematic assumption underlying count imputations

                   6   given.87 While the census count is almost certainly more accurate with count imputation than

                   7   without it, it also seems clear that count imputation is still likely to undercount hard-to-count

                   8   populations. As such, a shortened NRFU operation that increases reliance on imputation will

                   9   worsen the undercount of immigrants and racial and ethnic minorities.

               10             38.     In sum, compressing the remaining timeline for census operations jeopardizes the

               11      overall accuracy and the distributional accuracy of the resulting population numbers. The rushed

               12      plan will now accept self-responses through mail, phone, and the Internet only until September

               13      30, 2020 rather than through October 31, 2020—giving less time for households to be counted

               14      by replying to a “Notice of Visit” as part of NRFU operations and less time for households

               15      outside of the MAF to be added. The rushed plan of a 6-week (rather than 10-week) NRFU

               16      operation will almost certainly increase the number of households enumerated through

               17      administrative records, proxy respondents, and imputation, even if the Census Bureau maintains

               18      the same basic contact attempt framework. The planned NRFU timeline had been structured as a

               19
                       85
               20        David Fein "Racial and Ethnic Differences in U.S. Census Omission Rates." Demography 27
                       (1990), 285-302; Arnold Jackson, “2010 Census Mail Response/Return Rates Assessment
               21      Report,” 2010 Census Planning Memoranda Series, No. 198 (2012).
                       86
               22         Census researchers have previously evaluated the quality of census coverage using external
                       data. E.g., Andrew Keller and Tyler Fox (2014), “Using Data from the American Community
               23      Survey to Better Understand Coverage Measurement Results in the 2010 Census,” Proceedings
                       of the Survey Research Methods Section, American Statistical Association.
               24      http://ww2.amstat.org/sections/srms/proceedings/y2014/Files/312005_88544.pdf. Their
               25      comparison shows undercoverage of persons in areas with higher concentrations of Hispanic
                       households and a higher proportion of persons who speak a language other than English at home.
               26      87
                          James Farber, Deborah Wagner, and Dean Resnick “Using Administrative Records for
               27      Imputation in the Decennial Census,” Proceedings of the Survey Research Methods Section,
                       American Statistical Association (2005).
               28      https://ww2.amstat.org/sections/srms/Proceedings/y2005/Files/JSM2005-000278.pdf

ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                            25   DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 27 of 40


                   1   phased 10-week operation with many quality controls and backstops in which the progression

                   2   through operational phases depended on the aggregate completion rate in a local geographic area

                   3   and the arrival of updated administrative records from the IRS and USPS.88 The planned

                   4   extension until October 31, 2020 would have allowed census operations to progress, as planned,

                   5   through the phases, maintaining the planned quality markers and standards (e.g., 60% of cases

                   6   resolved to progress to Phase II and 85% of cases resolved to progress to the Closeout phase).

                   7   The rushed plan simply cannot have the same number of days for every phase, thus necessitating

                   8   either lowering the quality thresholds, lowering the thresholds for resolving a case, or resolving

                   9   more cases prematurely because of shortened deadlines—in any case, the result will be an

               10      increased likelihood of a households being erroneously excluded as vacant/delete and an

               11      increased likelihood of household size being underestimated by a proxy respondent or imputation

               12      procedure. The planned extension until October 31, 2020 would have also allowed for the fully

               13      scheduled Closeout and Quality Control phases intended to identify enumerator mistakes and

               14      falsifications and to put additional effort into areas with too few unresolved cases. In 2010, the

               15      Closeout phase identified 729,143 housing units that required a follow-up visit by the field

               16      staff89; the Quality Control program conducted re-interviews with roughly 5% of households,

               17      with 13.8% of those interviewed found to have errors that were corrected; among the Quality

               18      Control vacancy/delete status check, 4.7% were found to be incorrectly labeled as vacant or

               19      delete.90 In other words, extending the timeline until October 31, 2020 to allow for the full

               20      number and schedule of days for each planned phase of NRFU would result in a more accurate

               21      enumeration of the hard-to-count households that are the focus of the NRFU operation.

               22

               23      88
                          Phase I was scheduled to run from May 13 until June 17 (25 days) unless 60 percent of cases
               24      in an area were resolved (or 4 days of contacts attempted). Phase II was scheduled to run June
                       17-July 10 (23 days), unless 85% of cases in an area are resolved. The Closeout phase was set to
               25      run for 14 days (until July 24th). The final week of NRFU was scheduled for the completion of
                       quality assurance reinterviews.
               26
                       89
                          See P. 22:
               27      https://www.census.gov/content/dam/Census/library/publications/2012/dec/2010_cpex_190.pdf
                       90
               28
                       https://www.census.gov/content/dam/Census/library/publications/2012/dec/2010_cpex_182.pdf.
ATTORNEYS AT LAW
                                                                                                    CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           26   DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 28 of 40


                   1   V.     VIOLATION OF STATISTICAL STANDARDS AND POLICIES

                   2          39.     All available evidence points to the likelihood that a shortened NRFU operation

                   3   will exacerbate the differential undercount of immigrants and racial and ethnic minorities. The

                   4   currently disparities in self-response rates will not be corrected through NRFU operations and

                   5   the compressed schedule will almost certainly increase the percentage of households in the MAF

                   6   that are less accurately enumerated through administrative records, proxy respondents, and

                   7   imputation, contributing to a differential undercount of immigrants and racial and ethnic

                   8   minorities. In the language of the Census Bureau’s Statistical Quality Standards, the resulting

                   9   census count would fail the “objectivity” standard.

               10             40.     The shortened deadline will not be felt equally across the states given variation in

               11      demographic characteristics, social policies, and availability of administrative records. Given

               12      apportionment of the U.S. House of Representatives is based on statistical proportionality, the

               13      likely differential distribution in undercounts across states means that the census numbers will

               14      also fail in their fitness-for-use in the Census Bureau’s first and most enduring purpose.

               15             41.     In addition to the Census Bureau Statistical Quality Standards, the Census Bureau

               16      is also subject to the Office of Management and Budget (OMB) policies and procedures. Under

               17      the OMB’s Policy Directive No. 1, federal statistical agencies must “be independent from

               18      political and other undue external influence in developing, producing, and disseminating

               19      statistics.”91 The administration’s decision to rush through the remaining census operations—

               20      especially the NRFU operations designed to enumerate hard-to-count households—a decision

               21      that comes on the heels of Trump’s July 21, 2020 Memorandum, Executive Order 13880, the

               22      failed attempt to add a citizenship question, the addition of political appointments to the agency,

               23      political fundraising efforts linked to the exclusion of noncitizens from the census, all point to an

               24      effort by the Trump administration to politically influence the 2020 apportionment count. OMB

               25      Policy Directive No. 1 explains:

               26             Federal statistical agencies and recognized statistical units must function in an

               27
                       91
               28         Office of Management and Budget (OMB), Policy Directive No. 1.
                       https://www.govinfo.gov/content/pkg/FR-2014-12-02/pdf/2014-28326.pdf.
ATTORNEYS AT LAW
                                                                                                     CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                           27    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                      MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 29 of 40


                   1          environment that is clearly separate and autonomous from the other

                   2          administrative, regulatory, law enforcement, or policy-making activities within

                   3          their respective Departments. Specifically, Federal statistical agencies and

                   4          recognized statistical units must be able to conduct statistical activities

                   5          autonomously when determining what information to collect and process, the

                   6          physical security and information systems security employed to protect

                   7          confidential data, which methods to apply in their estimation procedures and data

                   8          analysis, when and how to store and disseminate their statistical products, and

                   9          which staff to select to join their agencies. In order to maintain credibility with

               10             data providers and users as well as the public, Federal statistical agencies and

               11             recognized statistical units must seek to avoid even the appearance that agency

               12             design, collection, processing, editing, compilation, storage, analysis, release, and

               13             dissemination processes may be manipulated.92

               14             42.     A complete, accurate, and unbiased census is essential for the economic and

               15      political health of the nation. To the extent that a shortened census timeline reduces the

               16      objectivity and utility of the decennial count, it also risks undermining the credibility of the

               17      entire federal statistical system. As former U.S. Census Director John Thompson expressed in

               18      his testimony before Congress: “Perceptions that the results of the 2020 Census have been

               19      manipulated for political purposes will greatly erode public and stakeholder confidence, not only

               20      in the 2020 Census but in our democracy.”93

               21

               22

               23

               24
                       92
                          Office of Management and Budget (OMB), Policy Directive No. 1, p. 71615.
               25
                       https://www.govinfo.gov/content/pkg/FR-2014-12-02/pdf/2014-28326.pdf.
               26      93
                          Statement of John H Thompson, Former Director U.S. Census Bureau (August 2013 – June
                       2017), For the House Committee on Oversight and Reform, U.S. House of Representatives, July
               27
                       29, 2020.
               28      https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/Testimony%20
                       Thompson.pdf
ATTORNEYS AT LAW
                                                                                                      CASE NO. 5:20-CV-5799-LHK
 SAN FRANCISCO                                                            28    DECL. OF D. SUNSHINE HILLYGUS, PHD ISO PLTFS.’
                                                                                       MOT. FOR STAY AND PRELIM. INJUNCTION
                    Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 30 of 40




                                   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

                       2    and correct.

                       3

                       4    Executed on: August 24, 2020

                       5
                       6

                       7

                       8
                       9

                    10

                    11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
LATH AM•WATKINS ~
   A TTORN!VS AT LAW
                                                                                                        CASE NO. 5:20-CV-5799-LHK
    SAN FRANCISCO                                                           29    DECL. OF D. SUNSHfNE MILL YOUS, PHO ISO PLTFS.'
                                                                                         MOT. FOR STAY ANI) PR F.I.IM. INJIINC.TIO
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 31 of 40




                            D. SUNSHINE HILLYGUS
                               Department of Political Science
                                     Duke University
                               Box 90204, Durham, NC 27708
                          919-660-4341 (phone) 919-660-4330 (fax)
                                    hillygus@duke.edu

ACADEMIC APPOINTMENT
           Duke University
           Professor of Political Science, July 2015-
           Professor of Public Policy (by courtesy), Nov 2015-
           Associate Professor of Political Science, July 2009-2015
           Director, Duke Initiative on Survey Methodology, July 2010-

                Harvard University
                Frederick S. Danziger Associate Professor of Government, July 2007-June 2009
                Director, Program on Survey Research, July 2005-June 2009
                Assistant Professor of Government, July 2003-June 2007
EDUCATION       Stanford University
                Ph.D., Political Science, 2003
                M.A., Political Science, 2000
                Dissertation: Understanding Receptivity to Political Campaigns: Three Essays on
                Voter Decision Making in Election 2000.
                Committee: Morris Fiorina (chair), Norman Nie, Simon Jackman, David Brady

                University of Arkansas
                M.A., Political Science, May 1998
                B.A., Political Science and B.A., Spanish, Summa Cum Laude, May 1996
BOOKS           Holbein, J. and D.S. Hillygus. Making Young Voters: Converting Civic Attitudes
                into Civic Action. Cambridge University Press, 2020.

                Hillygus, D.S. and T. Shields. The Persuadable Voter: Wedge Issues in Presiden-
                tial Campaigns. Princeton University Press, 2008. Paperback, 2009.
                     Winner of the 2009 Robert E. Lane Award.
                     Excerpt reprinted in Controversies in Voting Behavior, 5th edition(2011).

                Hillygus, D.S., N. Nie, K. Prewitt, and H. Pals. The Hard Count: The Political
                and Social Challenges of Census Mobilization. Russell Sage Foundation, 2006.


JOURNAL PUBLICATIONS
           Valentino, N., K. Zhirkov, and D.S. Hillygus, B. Guay. forthcoming “Personality
           Differences between Face-to-Face and Online Samples,” Public Opinion Quar-
           terly.

                Hillygus, D. S., and Lopez, J. 2020. Easy as 1, 2, 3? Challenges of the 2020
                Census and Implications for Political Science. Journal of Political Institutions
                and Political Economy, 1(2), 289-317.
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 32 of 40


D.S. Hillygus                                                                                     2


                Bail, C.A., Guay, B., Maloney, E., Combs, A., Hillygus, D.S., Merhout, F., Freelon,
                D. and Volfovsky, A., 2020. Assessing the Russian Internet Research Agency’s
                impact on the political attitudes and behaviors of American Twitter users in late
                2017. Proceedings of the National Academy of Sciences, 117(1).

                Madson, G. and D.S. Hillygus. 2019. “Who Trusts the Polls? Motivated Reason-
                ing in Evaluations of Polling Results,” Political Behavior.

                Carlson, C., V. Dounoucos, and D.S. Hillygus. 2019. “The Message and the
                Medium: The Communication Effects of Twitter Commentary,” Journal of Infor-
                mation Technology & Politics.

                Holbein, J., D.S. Hillygus, C. Gibson-Davis, M. Lenard, and D. Hill. 2018. “The
                Development of Students’ Engagement in School, Community, and Democracy,”
                British Journal of Political Science.

                Hillygus, D.S. 2018. “Navigating Scholarly Exchange in Today’s Media Environ-
                ment,” Journal of Politics 80(3), 1064-1068(editor-reviewed).

                Xing, Z. D.S. Hillygus and L. Carin. 2017. “Evaluating U.S. Electoral Represen-
                tation with a Joint Statistical Model of Congressional Roll-Calls, Legislative Text,
                and Voter Registration Data,” Proceedings of the 23nd ACM SIGKDD Conference
                on Knowledge Discovery and Data Mining (KDD), 1205-1214.

                Knutson, K, J. Phelan, M. Paskow, A. Roach, K. Whiton, G. Langer; D.S. Hilly-
                gus, M. Mokrzycki, W.A. Broughton, S. Chokroverty, K.L. Lichstein, M. Hir-
                shkowitz. 2017. “The National Sleep Foundation’s Sleep Health Index,” Sleep
                Health 3 (4): 234-40.

                DeYoreo, M., Reiter, J. and D.S. Hillygus. 2017.“Nonparametric Bayesian Mod-
                els With Focused Clustering for Mixed Ordinal and Nominal Data,” Bayesian
                Analysis.

                Hillygus, D.S., McKee, S., and M. Young. 2017. “Reversal of Fortune: The Po-
                litical Behavior of White Migrants to the South,” Presidential Studies Quarterly.

                Henderson, M. and D.S. Hillygus. 2016. “Contextual Factors in Time of Decision
                in the 2008 Presidential Election,” Public Opinion Quarterly.

                Holbein, J. and D.S. Hillygus. 2016. “Making Young Voters: The Impact of
                Preregistration on Youth Turnout,” American Journal of Political Science.

                Ballard, A., D.S. Hillygus, and T. Konitzer. 2016. “Campaigning Online: Web
                Display Ads in the 2012 Presidential Campaign,” PS: Political Science & Politics.

                Si, Y., J. Reiter, and D.S. Hillygus. 2016. “Bayesian Latent Pattern Mixture Mod-
                els For Handling Attrition In Panel Studies With Refreshment Samples,” Annals
                of Applied Statistics.

                Schifeling, T. C. Cheng, J. Reiter and D.S. Hillygus. 2015. “Accounting for
                Nonignorable Unit Nonresponse and Attrition in Panel Studies with Refreshment
                Samples,” Journal of Survey Statistics and Methodology.
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 33 of 40


D.S. Hillygus                                                                                    3


                Gerber, A., K. Arceneaux, C. Boudreau, C. Dowling, and D.S. Hillygus. 2015.“Re-
                porting Balance Tables, Response Rates and Manipulation Checks in Experimen-
                tal Research: A Reply from the Committee that Prepared the Reporting Guide-
                lines,” Journal of Experimental Political Science.

                Johnston, C., D.S. Hillygus, and B. Bartels. 2014. “Ideology, The Affordable
                Care Act Ruling, and Supreme Court Legitimacy,” Public Opinion Quarterly, 78
                (4): 963-973.

                Gerber, A., K. Arceneaux, C. Boudreau, C. Dowling, D.S. Hillygus, T. Palfrey, D.
                Biggers, D. Hendry. 2014. “Reporting Guidelines for Experimental Research: A
                Report from the Experimental Research Section Standards Committee,” Journal
                of Experimental Political Science, 1(1): 81-98.

                Si, Y., J. Reiter and D.S. Hillygus. 2014. “Semi-parametric Selection Models for
                Potentially Non-ignorable Attrition in Panel Studies with Refreshment Samples,”
                Political Analysis, 23(1): 92-112.

                Frankel, L. and D.S. Hillygus. 2014. “Panel Attrition and the Survey Experience,”
                Political Analysis, 22(3): 336-353.

                Hillygus, D.S. and S. Treul. 2014. “Assessing Strategic Voting in the 2008 Presi-
                dential Primaries,” Public Choice, 161(3): 517-536.

                Aldrich, J., B. Bishop, R. Hatch, D.S. Hillygus, and D. Rohde. 2013. “Blame, Re-
                sponsibility, and the Tea Party in the 2010 Midterm Elections,” Political Behavior,
                36(3), 471-491.

                Deng, Y., D.S. Hillygus, J. Reiter, and Y. Si. 2013. “Handling Attrition in Lon-
                gitudinal Studies: The Case for Refreshment Samples,” Statistical Science, 28(2):
                238-256.

                Hillygus, D.S. 2011. “The Evolution of Election Polling in the United States,”
                Public Opinion Quarterly, 75(5): 962-981.

                Henderson, M. and D.S. Hillygus. 2011. “The Dynamics of Health Care Opin-
                ion, 2008-2010: Partisanship, Self-Interest, and Racial Resentment,” Journal of
                Health Politics, Policy, and Law, 36(6): 945-960.

                Henderson, M., D.S. Hillygus, and T. Tompson. 2010. “‘Sour Grapes’ or Ratio-
                nal Voting? Voter Decision Making Among Thwarted Primary Voters in 2008,”
                Public Opinion Quarterly, 74(3): 499-529.

                Ellis, R., D.S. Hillygus and N. Nie. 2010. “Retrospective and Prospective Can-
                didate Evaluations and the Dynamics of Vote Choice in 2008,” Electoral Studies
                29(4): 582-593.

                Hillygus, D.S. and M. Henderson. 2010. “Policy Issues and the Dynamics of Vote
                Choice in the 2008 Presidential Election,” Journal of Elections, Public Opinion,
                and Parties, 20(2): 241-269.
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 34 of 40


D.S. Hillygus                                                                                   4


                Treier, S. and D.S. Hillygus. 2009. “The Nature of Political Ideology in the
                Contemporary Electorate,” Public Opinion Quarterly, 73(4):679-703.

                Burden, B. and D.S. Hillygus. 2009. “Opinion Formation, Polarization, and Pres-
                idential Reelection.” Presidential Studies Quarterly, 39: 619-35.

                Hillygus, D.S. and T. Shields. 2008. “Southern Discomfort? Regional Differences
                in Voter Decision Making in the 2000 Presidential Election,” Presidential Studies
                Quarterly, 38(3): 506-520.

                Hillygus, D.S. 2007. “The Dynamics of Voter Decision Making Among Minor
                Party Supporters: The 2000 U.S. Presidential Election,” British Journal of Politi-
                cal Science, 37(2): 225-244.

                Hillygus, D.S. 2005. “Campaign Effects and the Dynamics of Turnout Intention
                in Election 2000,” Journal of Politics, 66(1): 50-68.

                Hillygus, D.S. 2005. “The Missing Link: Exploring the Relationship between
                Higher Education and Political Behavior,” Political Behavior, 27(1): 25-47.

                Hillygus, D.S. and T. Shields. 2005. “Moral Issues and Voter Decision Making in
                the 2004 Presidential Election,” PS: Political Science and Politics, 38(2): 201-10.
                   Reprinted in Quantitative Methods in Practice, D. Rochefort (ed) CQ Press, 2006.

                Hillygus, D.S. and S. Jackman. 2003. “Voter Decision Making in Election 2000:
                Campaign Effects, Partisan Activation, and the Clinton Legacy,” American Jour-
                nal of Political Science, 47(4): 583-596.

                Nie, N. and D.S. Hillygus. 2002. “Where Does Internet Time Come From?: A
                Reconnaissance,” IT & Society, 1(2): 1-20.

                Nie, N. and D.S. Hillygus. 2002. “The Impact of Internet Use on Sociability:
                Time-Diary Findings,” IT & Society, 1(1): 1-29.

OTHER PUBLICATIONS
           Zhou, J., D.S. Hillygus, and J. Aldrich. 2019. “Understanding the Trump Win:
           Populism, Partisanship, and Polarization in the 2016 Election,” Publications of
           the Bavarian American Academy, Heidelberg University Press.

                Guay, B. and D.S. Hillygus. 2018. “Online Public Opinion Polling,” Oxford
                Bibliographies

                Hillygus, D.S. and S. Snell. 2018. “Longitudinal Surveys: Issues and Opportu-
                nities,” Oxford Handbook on Polling and Polling Methods. L. Atkeson and M.
                Alvarez, eds. New York: Oxford University Press.

                Hillygus, D.S. and B. Guay. 2016. “The Virtues and Limitations of Election
                Polling in the United States,” Seminar Magazine.

                Hillygus, D.S. 2016. “The Practice of Survey Research: Changes and Chal-
                lenges,” New Directions in Public Opinion, second edition. Adam Berinsky, ed.
                Routledge Press.
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 35 of 40


D.S. Hillygus                                                                                   5


                Hillygus, D.S., N. Jackson, and M. Young. 2014. “Professional Respondents
                in Online Survey Panels,” Online Panel Research: A Data Quality Perspective.
                M.Callegaro, R. Baker, P. Lavrakas, J. Krosnick, J. Bethlehem, and A. Göritz,
                eds.

                Frankel, L. and D.S. Hillygus. 2014. “Niche Communication in Political Cam-
                paigns,” Oxford Handbook on Political Communication. Kathleen Hall Jamieson
                and Kate Kenski, eds. New York: Oxford University Press.

                Hillygus, D.S. and B. Burden. 2013. “Mass Polarization in the Bush Presidency,”
                The Presidency of George W. Bush: Perspectives on the Forty-Third President of
                the United States, D. Kelly and T. Shields, eds. Texas A&M Press.

                Hillygus, D.S. 2011. “The Practice of Survey Research: Changes and Challenges”
                New Directions in Public Opinion. Adam Berinsky, ed. Routledge Press.

                Bishop, B. and D.S. Hillygus. 2011. “Campaigning, Debating, Advertising,” Ox-
                ford Handbook on Public Opinion and Media. Larry Jacobs and Robert. Shapiro,
                eds. New York: Oxford University Press.

                Hillygus, D.S. 2010. “Campaign Effects on Vote Choice,” Oxford Handbook on
                Elections and Political Behavior. Jan Leighly and George C. Edwards III, eds.
                Oxford University Press.

                Bishop, B., A. Cooper, and D.S. Hillygus. 2009. “Innovative Survey Method-
                ologies for the Study of Attitudes Toward Terrorism and Counterterrorism Strate-
                gies,” Institute for Homeland Security Solutions, Duke University.

                Hillygus, D.S. 2009. “Guest Editor Introduction: Understanding the 2008 Presi-
                dential Election,” Public Opinion Quarterly 73: 841-844.

                Hillygus, D.S. 2009. “The Need for Survey Reporting Standards in Political Sci-
                ence,” The Future of Political Science: 100 Perspectives, G. King, N. Nie, and K.
                Schlozman (eds).

                Hillygus, D.S. 2008. “Internet and Politics 2008: Microtargeting,” The Publius
                Project, The Berkman Center.

                Hillygus, D.S. and T. Shields. 2008. “Moderation or Polarization in Candidates’
                Campaign Agendas?” The Polling Report, 24(15).

                Hillygus, D.S. 2007. “Moral Values: Media, Voters, and Candidate Strategy,” in A
                Matter of Faith? Religion in the 2004 Presidential Election, Brookings Institution
                Press.

                Hillygus, D.S. 2004. Review of Models of Voting in Presidential Elections: The
                2000 Election, H. Weisberg and C. Wilcox (eds), in Presidential Studies Quar-
                terly, 34(3).

                Brady, D. and D.S. Hillygus. 2004. “Assessing the Clinton Presidency: The
                Political Constraints of Legislative Policy” in The Clinton Riddle: Perspectives
                on the 42nd President, Shields, Whayne, and Kelley (eds). U of Arkansas Press.
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 36 of 40


D.S. Hillygus                                                                                6


                Nie, N., D.S. Hillygus, and L. Erbring. 2003.“Internet Use, Interpersonal Re-
                lations and Sociability: A Time Diary Study” in The Internet in Everyday Life,
                Wellman and Haythornthwaite (eds). Oxford: Blackwell Publishers.

                Nie, N. and D.S. Hillygus. 2001. “Education and Democratic Citizenship,” in
                Making Good Citizens: Education and Civil Society, Ravitch and Viteritti (eds).
                Yale University Press.

CURRENT PROJECTS
           Olanrewaju A., G. Madson, D.S. Hillygus and J. Reiter. “Leveraging Auxiliary
           Information on Marginal Distributions in Nonignorable Models for Item and Unit
           Nonresponse in Surveys,” under review.

                Lopez, J. and D.S. Hillygus. “Why So Serious?: Survey Trolls and Political Mis-
                information” available at SSRN.

                Endres, K. D.S. Hillygus, and S. Snell, “Big Data, Big Problems: Overcoming
                Barriers to Consent for Data Linking.”

HONORS/AWARDS
          Duke University Howard D. Johnson Distinguished Teaching Award, 2019.

                National Science Foundation, Political Science Program ($3.9m) “ANES Web:
                American National Election Study,” (PI S. Iyengar), 2018-2021.

                Provost “Together Duke” Initiative ($454,000), “Duke Polarization Lab” (Co-PI
                with K. Heller, J. Moody, G. Sapiro, A. Volfovsky and PI C. Bail), 2018-2019

                National Science Foundation, Political Science Program, Grant SES-1657821 ($335,690),
                “Making Young Voters: Policy Reforms to Increase Youth Turnout” (PI with Co-
                PI J. Holbein) 2017-2019

                National Science Foundation, MMS Program, Grant SES-1733835 ($300,000),
                “Leveraging Auxiliary Information on Marginal Distributions in Multiple Impu-
                tation for Survey Nonresponse” (Co-PI with PI J. Reiter) 2017-2019

                Bass Connections, Education and Human Development grant ($23,000), 2017-
                2019

                Facebook Academic Program gift ($25,000), 2016

                National Science Foundation, Political Science Program, Grant SES-1416816 ($249,999),
                “Education, Engagement, and Well-being among Adolescents” (PI with Co-PI C.
                Gibson-Davis) 2014-2016

                National Science Foundation, MMS Program, Grant SES-1131897 supplement
                ($199,000), “Conducting Research Using the Survey of Income and Program Par-
                ticipation (SIPP) Panel Study,” 2013-2015

                Information Initiative at Duke, Research Incubator Award ($75,000) “Using Big
                Data to Understand the American Electorate,” (with L. Carin), 2013-2015
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 37 of 40


D.S. Hillygus                                                                                  7


                National Science Foundation, MMS Program, Grant SES-1131897 ($2,997,591),
                “Triangle Census Research Network” (Senior Co-Investigator with L. Cox, D.
                Dunson, J. Hotz, F. Li, and PI J. Reiter and Co-PI A. Karr), 2011-2016

                National Science Foundation, MMS Program, Grant SES-1061241 ($160,000),
                “Multiple Imputation Methods for Handling Missing Data in Longitudinal Studies
                with Refreshment Samples.” (with PI J. Reiter), 2011-2012

                National Science Foundation, Political Science Program, SES-1110341“Balancing
                Innovation and Continuity in Longitudinal Surveys”($38,235), 2011

                IHSS Award, Innovative Survey Methodologies($25,081), 2009

                Robert E. Lane Award for best book published in political psychology in 2008

                CAPS Junior Faculty Seed Grant ($5000), 2008

                Shorenstein Center for Press and Politics Fellow, Fall 2005

                Program on the Global Demography of Aging Grant ($17,130), 2005-06

                Institute for Quantitative Social Science Research Grant ($10,000), 2005-06

                Institutional Development Initiative ($10,000), 2005-06

                Blair Center for Southern Politics, 2004 Election Survey Funding ($85,000)

                CAPS Junior Faculty Seed Grant ($5000), 2004-2005

                Milton Fund Grant, Harvard University ($3500), 2004-2005

                Harvard University Cooke-Clark Grant ($6000)

                Westview Paper Prize, 2003 Midwest Political Science Meeting

                Heinz Eulau Political Behavior Fellowship, 2002-2003

                Best Graduate Student Poster Award, 2002 Political Methodology Meeting

                National Conference of State Legislators Women’s Graduate Fellowship, 1998

PROFESSIONAL SERVICE
           Associate PI, American National Election Study, 2018-2021
           Associate Editor, Political Analysis, 2018-
           Chair, POQ Advisory Committee, 2011-
           Methods, Measurement, and Statistics Advisory Panel, National Science Founda-
           tion, 2018-2020
           Board Member, American National Election Studies, 2010-2013, 2014-2017
           Scientific Advisory Committee, U.S. Census Bureau, 2012-2018
           Political Science Advisory Panel, National Science Foundation, 2010-2012
           Member, Executive Council, Midwest Political Science Association, 2014-17
           Member, Executive Council, Southern Political Science Association, 2014-17
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 38 of 40


D.S. Hillygus                                                                             8


                Editorial Board, American Political Science Review, 2016-
                Editorial Board, Journal of Politics, 2010-
                Editorial Board, Public Opinion Quarterly, 2008-
                Editorial Board, Political Communication, 2015-
                Editorial Board, Journal of Experimental Political Science, 2013-
                Editorial Board, Political Behavior, 2011-
                Editorial Board, Journal of Elections, Public Opinion and Parties, 2008-
                Editorial Board, Political Science Network, 2007-
                Editorial Board, The Forum, 2011-
                Editorial Board, Political Analysis, 2015-2017
                Editorial Board, American Journal of Political Science, 2009-2012
                Guest Editor, Public Opinion Quarterly 2009 Special Issue
                AAPOR Journals Committee (2019)
                APSA EPOVB Best Article in Political Behavior Award Committee (2019)
                APSA Experimental Research Section: Reporting Standards Committee (2011)
                APSA Political Meth Section: Nominations Committee (2010-2012), Diversity
                Committee (2005-08, 2011-12), Miller Prize (2017), Emerging Scholar (2018-
                2020)
                SPSA, VO Key Award Committee, 2013
                APSA Gladys M. Kammerer Award Committee, 2012
                APSA Philip Converse Book Award Committee, 2009, 2010 and 2012
                SPSA Program Committee, 2009 and 2012
                JOP Best Paper Award Committee, 2011
                AAPOR Book Award Committee, 2011, 2016
CONFERENCES ORGANIZED
          International Total Survey Error Workshop (6/18)
          Conducting Research Using the Survey of Income and Program Participation
          (SIPP) Panel Study, Durham, NC (2/14)
          Balancing Innovation and Continuity in Longitudinal Surveys, Durham, NC (2/11)
          Assessing Survey Quality, Cambridge, MA (4/09)
          Surveying Multiethnic America, Cambridge, MA (4/07)
          Advances in Questionnaire Design, Cambridge, MA (2/06)
Expert Witness Work
               League of Women Voters v. State of North Carolina, Case No. 1:13-CV-660
               NAACP et al. v. Bureau of the Census et al., Case No. 8:18-CV-00891
               New York Immigration Coalition v. Dept. of Commerce, Case No. 18-CV-5025
INVITED PRESENTATIONS(last 5 years)
            Plenary, Pacific Association of Public Opinion Research Meeting (12/19)
            Massachusetts Institute of Technology (10/19)
            Michigan State University (9/19)
            Plenary, American Association of Public Opinion Research Meeting (5/19)
            University of North Carolina (2/19)
            Emory University (11/18)
            Duke Alumni Association of Philadelphia (4/18)
            Duke Alumni Association of Los Angeles (6/17)
            Duke Alumni Association of Austin (6/17)
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 39 of 40


D.S. Hillygus                                                                                  9


                Duke Alumni Association of Denver (5/17)
                Fordham University (4/17)
                Qualtrics Innovation Summit, Salt Lake City (3/17)
                Stanford Alumni Association, Durham (2/17)
                Duke Alumni Association of San Diego (11/16)
                Wake Forest University (11/16)
                Reed College (10/16)
                UNC-Wilmington (10/16)
                Duke Alumni Association of North Texas (9/16)
                Duke Alumni Association of Charlotte (5/16)
                Dept of Political Science, MIT (4/16)
                Center for the Study of Democratic Politics, Princeton (3/16)
                Appalachian State University (3/16)
                Computers, Privacy, and Data Protection Conference, Brussels (1/16)
                Political Persuasion Conference, Laguna Beach, CA (1/16)
                Duke Alumni Association of Tampa (1/16)
                Keynote, Australian Society for Quantitative Political Science, Melbourne (12/15)
                Dept of Communication, U. of Michigan (11/15)
                Dept of Political Science, UNC-Greensboro (11/15)
                Microsoft Panel on Campaign Technology, D.C. (11/15)
                Political Science Dept, U. Texas (12/14)
                ElectionsLive!, Duke University (11/14)
                American Politics Research Group, UNC (11/14)
                American Politics Workshop, UCLA (01/14)
                The American Panel Survey Workshop, Wash U (11/13)
                Intro to Survey Methods, Shanghai Jiao Tong University (06/13)
                Senior Scholar Career Presentation, Visions in Methodology, FSU (04/13)
                American Politics Workshop, Yale University (03/13)
                Google Political Innovation Summit, New York (01/13)


DEPARTMENTAL AND UNIVERSITY SERVICE
          Founding Director, Duke Initiative on Survey Methodology, 2010-
          Associate Director, Institutional Review Board, Duke University, 2010-
          Social Science Research Institute Steering Committee, 2011-
          Duke Advisory Committee on Investment Responsibility, 2017-
          EHD-Bass Connections Team Leader, 2017-2020
          Standing Committee for Misconduct in Research, 2019-2022
          Social Science Research Institute (SSRI) Director Search chair, 2018
          Faculty Fellow, Duke Alumni Association, 2015-2018
          POLIS steering committee, 2015-2017
          Social Science Research Institute Planning Committee, 2012
          Behavior and Identity Field Chair, 2011-2012, 2014, 2016-2018
          Behavior and Identity Workshop Organizer, 2010-2012, 2016
          American Politics Field Organizer, 2010-2012
          REP Search Committee, Duke Political Science, 2013, 2017
          China Search Committee, Duke Political Science, 2011
          Graduate Admissions Committee, Duke Political Science, 2009, 2014
   Case 5:20-cv-05799-LHK Document 36-3 Filed 08/25/20 Page 40 of 40


D.S. Hillygus                                                                             10


                Undergraduate Curriculum Committee, Duke Political Science, 2009
                Faculty Organizer, Duke Political Science Graduate Orientation, 2009
                Harvard University Faculty Advisory Group for Metrics and Analysis, 2006-2009
                Faculty Advisory Board for the Social Sciences, Harvard FAS, 2008-2009
                Executive Committee, Center for American Political Studies, 2003-2009
                Organizer, Political Psychology and Behavior Workshop, 2003-2008
                Standing Committee on Women, Harvard FAS 2004-2005
